Title: To Thomas Jefferson from Benjamin Smith Barton, 27 December 1805
From: Barton, Benjamin Smith
To: Jefferson, Thomas


                  
                     Sir, 
                     December 27th, 1805.
                  
                  I am greatly obliged to you for the drawing and specimens, which you have forwarded to me. The Cotton-tree is, no doubt, the Populus deltoides of Bartram and Marshall. I am not certain that it is noticed in any of the systematic books on Botany. It seems, however, to have been known to Chaleroix, who mentions it (English translation) by the name of Cotton-tree. He even tells us, that it extends as far north west as lake Ontario. Any additional information concerning this tree will be highly acceptable to me.
                  The lizard has come safe to the Phil. Society, and is alive, in my possession. This singular animal, of which I am preparing a description, with a drawing, for the Society, was known to Hernandez, who figures it, pretty well, and calls it Tapayaxin, or lacertus  orbicularis. “Vivit (he says) in montibus Frigidarum regionum, ubi passim offenditur.” p. 327, 328. Clavigero also figures it. Linnæus has named it Laceta orbicularis, but does not appear to have seen it. of late, it has been badly figured by Dr. Shaw. A new account of it is wanted. To complete this, perhaps some information may be gotten from the Indians now in Washington, as they reside in the country of this animal. May I request you, Sir, to desire some person, at Washington, to institute the inquiry? I ought not to think of thus troubling you, knowing  how much you must be engaged with infinitely more important business.
                  In the box of plants transmitted by Capt. Lewis, there are two specimens of an extremely minute quadruped, of the genus Sorex, or Shrew. It turns out to be the Sorex exilis of Gmelin, descovered by Pallas in Siberia; and, until now, unknown as a native of America. The asiatic animal weighs only XXX grains: ours could not, I think, have weighed more.
                  The Tucan of Hernandez I lately received from Georgia. It is a most singular quadruped, of which the systematic naturalists know nothing sure. 
                  We are made uneasy here by a report, that Capt. Lewis and his party have been cut off. I hope this is not true.
                  I am truly sorry to have given you any trouble concerning the printed paper on manure. It was, however, put into the post-office, at the time I mentioned; about the 16th of June last. The loss of the paper is a matter of no consequence: but I regret that any package transmitted to you should be lost, as it gives a room to suspect, that papers of more consequence may have met with a similar fate. 
                  With very high respect, I remain, Dear Sir, Your obedient, humble Servant, &c.,
                  
                     B. S. Barton 
                     
                  
               